SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into by and between
MassRoots, Inc., a Delaware corporation (“MassRoots” or the “Company”) and Scott
Kveton (“Kveton”) effective as of December 13, 2017. The Company and Kveton may
also sometimes be referred to herein individually as a “Party” and collectively
as the “Parties.”

 

The purpose of this Agreement is to acknowledge Kveton’s resignation, and to
provide Kveton with compensation for his services to the Company in his capacity
as interim Chief Executive Officer.

 

The Parties, therefore, agree as follows:

 

1.       Upon tendering his resignation pursuant to the resignation letter (the
“Resignation Letter”) attached hereto as Exhibit A, effective immediately, on
December 13, 2017, Kveton resigned as Chief Executive Officer of the Company.

2.                  Concurrently with the delivery of the Resignation Letter,
Isaac Dietrich, as the sole director of the Company, determined (i) to pay the
sum of twenty thousand dollars ($20,000.00) to Kveton as compensation for his
services and Interim Chief Executive Officer of the Company and (ii) accelerate
the vesting of 1,550,000 shares of the Company’s common stock issued to Kveton
pursuant to the Company’s 2017 Equity Incentive Plan on June 28, 2017 and a
Severance Payment of $25,000 (collectively, the “Kveton Compensation”);

3.                  Concurrently with the delivery of the Resignation Letter,
the Company and Kveton shall enter into a Mutual Release and Non-Disparagement
Agreement, the form of which is attached hereto as Exhibit B.

4.                  The executed Resignation Letter, Mutual Release and
Non-Disparagement Agreement and this Agreement (the “Definitive Documents”)
shall be deposited with the law firm of Sheppard Mullin Richter & Hampton LLP,
c/o Andrea Cataneo, 30 Rockefeller Plaza, New York, NY 10112-0015 (the “Document
Custodian”). Upon receipt of all of the Definitive Documents, the Document
Custodian shall instruct the Company to: (i) wire twenty thousand dollars
($20,000.00) to Kveton and (ii) release and deliver the Definitive Documents to
the Parties, as applicable.

5.                  At such time as required by applicable securities laws and
rules and regulations promulgated thereunder, the Company shall file with the
Securities and Exchange Commission a Form 8-K and any other required regulatory
filing, if any, relating to the actions and transactions provided for under this
Agreement.

6.                  With the exception of the Company’s required regulatory
filings, prior to the Company’s disclosure of this Agreement its shareholders at
its next annual meeting of shareholders, the Parties agree to keep the existence
and the terms of this Agreement confidential and, with the exception of the
Parties’ legal and financial advisors, agree not to disclose any information
concerning this Agreement or its terms to anyone unless compelled to do so by
court order or other lawful authority.

7.                  Neither this Agreement nor the performance of this Agreement
shall be construed as an admission of liability by any Party, nor as an
admission against interest by any Party, nor as an admission by any Party that
the Party acted wrongly or violated any law, or the rights of any other Party,
or acted in violation of any duty owed by a Party to any other Party, nor as a
waiver of any defense, including, without limitation, any statute of
limitations, laches or other equitable defense based on the lapse of time that
exists or may exist as of the date of this Agreement. Each Party specifically
disclaims any liability to any other Party for any matter addressed by this
Agreement.

  

 



8.                  The laws of the State of Delaware shall govern the terms of
this Agreement without regard to Choice of law principles.

9.                  This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understanding between the parties hereto pertaining to the subject matter
hereof, and may only be modified by a subsequent written agreement that is
signed by the parties hereto.

10.              If any provision of this Agreement is invalid, that will not
affect the validity of the other provisions.

11.              This Agreement may be executed in counterparts. If this
Agreement is executed in counterparts, each counterpart shall be deemed an
original, and all counterparts so executed shall constitute one binding
agreement on all parties hereto, notwithstanding that all of the parties are not
a signatory to the same counterpart.

[Signatures follow on next page]

 

 

 

IN WITNESS HEREOF, the Parties have executed this Separation Agreement as of the
date first written above.

 

 

 

 

___________________________________

Scott Kveton

 

 

MASSROOTS, INC., a Delaware corporation

 

 

___________________________________

By: Isaac Dietrich

Title: Sole Director

 

 

EXHIBIT A

 

The Resignation Letter

 

(form attached)

 

 

EXHIBIT B

 

The Mutual Release and Non-Disparagement Agreement

 

(form attached)

 



  

 